Per curiam.
This disciplinary matter is before the Court on the petition for voluntary discipline filed by Nicole Jones (State Bar No. 001352) pursuant to Bar Rule 4-227 (b) (2) before the issuance of a formal complaint. By this petition, Jones seeks to resolve two pending grievances and agrees to accept a Review Panel reprimand for her admitted violations of Rules 1.3, 1.4, and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). While the maximum sanction for a violation of Rule 1.3 is disbarment and the maximum sanction for a violation of thé other rules is a public reprimand, we agree to accept Jones’s request that this matter be resolved with a Review Panel reprimand, as is recommended by the State Bar.
In her petition, Jones, who has been a member of the Bar since 2004, admits with regard to State Disciplinary Board (“SDB”) Docket No. 6780, that a client retained her to file an action for fraud against his former spouse, paid her the agreed-upon fee of $30,000, and told her of his desire to have the action filed as soon as possible because he believed that the former spouse had the means and ability to relocate. She further admits that she did not file the complaint and that her office sent the client misleading form letters that did not accurately update him as to the progress and status of his case, thereby causing him unnecessary stress. By these actions, Jones admits that she violated Rules 1.3 and 1.4 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d).
With regard to SDB Docket No. 6795, Jones admits that a client hired her to handle an appeal from a civil judgment and that the appeal was ultimately dismissed. She admits that by failing to file a timely, sworn answer to the notice of investigation in this case, she violated Rule 9.3.
As discipline for her admitted violations in these two cases, Jones requests a Review Panel reprimand, asserting in mitigation that she returned to the client involved in SDB Docket No. 6780 the entire $30,000 fee he had paid for her services, that she is remorseful for her *737behavior, that she has no prior disciplinary history, and that she has now “instituted office systems whereby accurate communications regarding client matters are personally reviewed by her before [they are] sent to clients.” The State Bar has responded, recommending that the Court accept Jones’s petition. See, e.g., In the Matter of Pagano, 298 Ga. 381 (782 SE2d 42) (2016) (Review Panel reprimand for violations of Rules 1.3 and 1.4 by abandoning one client’s case, causing court to dismiss it for want of prosecution; lawyer had two prior instances of discipline); In the Matter of Shapiro, 288 Ga. 455 (704 SE2d 784) (2011) (Review Panel reprimand for attorney with three prior instances of discipline who admitted violating Rules 1.3 and 1.4 in separate matters); In the Matter of Workman, 296 Ga. 274 (765 SE2d 927) (2014) (Review Panel reprimand with conditions for admitted violations of Rule 1.4 in four separate matters).
Decided October 3, 2016.
Paula J. Frederick, General Counsel State Bar, for State Bar of Georgia.
R. Gary Spencer, for Jones.
Having reviewed the record, we agree that a Review Panel reprimand is an appropriate sanction in this matter. Accordingly, the Court hereby orders that Jones receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 for her admitted violations of Rules 1.3, 1.4 and 9.3.

Petition for voluntary discipline accepted. Review Panel reprimand.


All the Justices concur.